DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6, 12, 18 are cancelled. 

Allowable Subject Matter
	
Claims 1- 5, - 11, 13 – 17, 19, 20 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“in a second stage that is subsequent to the first stage: 
simultaneously exciting, via one or more processors, the plurality of slices using at least one respective different imaging parameter that is determined based upon the determined substance to produce second MR signal evolutions in each of the plurality of slices, the at least one different imaging parameter including a flip angle such that a flip angle that is used to excite one of the plurality of slices is different than a flip angle that is used to excite another one of the  plurality of slices; 
simultaneously acquiring, via the one or more processors, MR data based on the simultaneously excited plurality of slices to provide second MR fingerprinting measurements associated with the second MR signal evolutions in each respective one of the plurality of slices; and 
using the second MR fingerprinting measurements to acquire the at least one quantitative physiological parameter”. 

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 - 5, 19, 20 the claims have been found allowable due to their dependencies on claim 1.

c. With respect to claim 7, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“and wherein the gradient control unit and the image sequence controller are configured to, in the second stage, simultaneously acquire MR data based on the simultaneously excited plurality of slices, and 
processing circuitry configured to, in the first stage, (i) determine a substance associated with at least one slice from among the plurality of slices using results of a first MR fingerprinting measurement associated with the first MR signal evolutions in each respective one of the plurality of slices, (ii) set a flip-angle characteristic for the at least one slice according to the determined substance, and, in the second stage, (i) perform second MR fingerprinting measurements associated with the second MR signal evolutions in each respective one of the plurality of slices, and (11) use the second MR fingerprinting measurements to acquire the at least one quantitative physiological parameter”.

in combination with the rest of the limitations of the claim. 
d. With respect to claims 8 – 11 the claims have been found allowable due to their dependencies on claim 7.
e. With respect to claim 13, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“in a second stage that is subsequent to the first stage:
simultaneously excite a plurality of slices using at least one respective different imaging parameter that is determined based upon the determined substance to produce MR signal evolutions in each of the plurality of slices, the at least one different imaging parameter including a flip angle such that a flip angle that is used to excite one of the plurality of slices is different than a flip angle that is used to excite another one of the plurality of slices; 
simultaneously acquire MR data based on the simultaneously excited plurality of slices to provide second MR fingerprinting measurements associated with the second MR signal evolutions in each respective one of the plurality of slices; and


use the second MR fingerprinting measurements to acquire the at least one quantitative physiological parameter”.

in combination with the rest of the limitations of the claim. 
f. With respect to claims 14—17 the claims have been found allowable due to their dependencies on claim 13.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax 


phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852